DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 25, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two of the US Patents were listed twice (US 9,463,173 and US 9,574,432).  The remaining documents have been considered, and these patents are only considered once.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 (lines 13-14, 8-9, and 9 respectively) recite “the selected drilling parameter” which lacks antecedent basis in the claim. Examiner also cautions the amendment to clarify the distinction between a “controllable drilling parameter” and a “selected drilling parameter” to ensure that the metes and bounds of these claims are definite. 
Claims 3-5, 10-12, and 17-19 recite “when the range constraints are satisfied” which renders the scope of these claims indefinite. The range constraints are determined by the physical characteristics of the drilling environment, such as drilling equipment and formation, according to the independent claims and the specification. Therefore, these constraints appear to be inherent and static features of the formation, the drill string, the drill bit, etc. Given that these values are static in a given moment in time (as lithology can change or drilling equipment can break down), it is unclear how constraints are “satisfied”. They appear to just be values attributed to features of the environment, so they inherently exist at a given point in time.
Claim 12, lines 4-5 recite “drilling parameter when.” which renders the scope of the claim indefinite. It is unclear if the claim merely contains a typographical error or if portions of the claim are missing. 
Claims 2, 6, 7, 9, 13, 14, 16, and 20 are rejected as depending from a rejected indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dursun et al WO 2016/160005 hereinafter referred to as Dursun.
Regarding claims 1, 7, 8, 14, and 15, Dursun discloses a system comprising: a drilling tool (100 - system which includes a drill bit and other devices for drilling the wellbore); and a computing device (160 which includes information handling system 500/600, Page 6, line 31 to Page 7, line 8; examiner notes that the text describing Figure 5 relies on 500 series numbers but Figure 5 itself uses 600 series numbers for the same elements) in communication with the drilling tool, the computing device including a non-transitory memory device (Page 2, lines 25-32) comprising instructions that are executable by the computing device to cause the computing device to perform operations (Page 9, line 33 to Page 10, line 8 - and see also previously cited wherein the control unit (160) sends commands based on the preprogrammed information for controlling drilling) comprising: sampling observed values (dynamic data) for at least one controllable drilling parameter (Page 7, lines 19-33 and Page 8, lines 26-34); determining range constraints based on physical properties (static data) of a drilling environment (Page 7, lines 9-33 - wherein the static data including formation lithology will factor into the performance and control of the drilling operation including optimizing the drilling operation components); executing a Bayesian optimization subject to the range constraints and the observed values to produce an optimized value for the at least one controllable drilling parameter to achieve a predicted value for the selected drilling parameter (Figure 3, Page 6 line 31 to Page 7 line 18, Page 7 line 34 to Page 8 line 16, and Page 12 lines 9-14 - wherein the selected parameter is ROP and the controllable parameter is WOB or rotational speed aka RPM); and controlling the drilling tool using the optimized value for the at least one controllable drilling parameter to achieve the predicted value for the selected drilling parameter (Page 6, line 31 to Page 7, line 8). The method of claim 8 is cited above and not repeated for brevity sake. 
Regarding claims 2, 9, and 16, Dursun further discloses teaching a deep-learning neural network and running the Bayesian optimization with the deep-learning neural network (Page 11, line 16 to Page 12, line 14).
Regarding claims 3, 5, 6, 10, 12, 13, 17, 19, and 20, as best understood, Dursun further discloses setting an objective function to zero when the range constraints are satisfied (Page 11, line 16 to Page 12, line 8 and Page 12, line 33 to Page 13, line 9 - wherein the data gathered is optimized to generate a predictive model that has plateaued, a function of zero), and updating the observed values while the function is set to zero (observing the drilling operations on a continual feedback loop is disclosed - Page 6 line 31 to Page 8 line 16). 
Regarding claims 4, 11, and 18, Dursun further discloses wherein both dynamic and static data is gathered throughout the drilling process (see Figure 2) thus resampling of observed values during and after range constraints are met, and further discloses how the drilling operations are constantly being observed in a feedback loop to maintain the optimized value (Page 6 line 31 to Page 8 line 16).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al US Patent Application Publication 2014/0277752 teaches utilizing an objective function in maximizing and optimizing drilling parameters like ROP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672